304 So. 2d 38 (1974)
In re Charles Franklin JONES
v.
STATE. Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1007.
Supreme Court of Alabama.
November 21, 1974.
Francis A. Poggi, Jr., Sp. Asst. Atty. Gen., for petitioner.
No brief for respondent.
McCALL, Justice.
Petition of the State, by its Attorney General, for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Jones v. State, 53 Ala.App. 690, 304 So. 2d 34.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and JONES, JJ., concur.